Citation Nr: 1210241	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for a right ankle disability, to include ankylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Board denied the Veteran's claim.  He timely appealed to the United States Court of Appeals for Veterans Claims (Court) and, in July 2008, the Court vacated and remanded the Veteran's claim for a discussion of whether his service-connected right ankle disability could be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270.

In October 2008 and in August 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, entitlement to service connection for residuals of a right hernia, to include post-operative residuals and a scar, and the issues of whether new and material evidence has been received to reopen claims of service connection for gout and for degenerative changes of the right foot, each to include as due to a service-connected right ankle disability, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's service representative specifically raised these issues in a January 2012 brief submitted to the Board.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that in its August 2010 Remand, it determined that there were additional issues that were not adjudicated and as such referred theses issues to the RO for further development.  It does not appear that these issues have been adjudicated.


FINDINGS OF FACT

1.  The competent evidence suggests that ankylosis is a condition of essentially no effective joint motion and can be either bony or fibrous.

2.  The competent evidence suggests that bony ankylosis has no motion and fibrous ankylosis may have a small enough motion that pain would be caused by the ineffective joint motion.

3.  The competent evidence suggests that the Veteran's service-connected right ankle disability is not manifested by ankylosis, either bony or fibrous, and his right ankle is not ankylosed in either plantar flexion or dorsiflexion.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for a right ankle disability, to include ankylosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5270 , 5271; 38 C.F.R. § 4.124 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February 2004 and in January 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected right ankle disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the January 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Board acknowledges that the VCAA notice letters issued to the Veteran and his service representative in this case were not provided prior to the currently appealed rating decision issued in January 2003.  The Board finds no prejudice in proceeding with the present decision, however, because all of the VCAA notice issued in this case fully satisfied the duty to notify provisions and the claim was readjudicated in a subsequent Statement of the Case, as well as Supplemental Statements of the Case..  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 16 Vet. App. at 187.  Further, because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was afforded VA examinations in August 2002 and in March 2004.  Pursuant to the Court's July 2008 remand, the Veteran was afforded an additional VA examination in September 2009.  VA also has obtained an addendum to the September 2009 VA examination report which addresses the concerns raised by the Court in its July 2008 decision concerning the Veteran's entitlement to an increased rating for his service-connected right ankle disability, to include ankylosis, under DC 5270 (ankylosis of the ankle).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.71a, DC 5270.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected right ankle disability is more disabling than currently evaluated.  He contends specifically that his service-connected right ankle disability has resulted in ankylosis of the right ankle and he is entitled to an increased disability rating under DC 5270.  He also contends that he experiences painful motion in the right ankle as a result of his service-connected right ankle disability.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right ankle disability currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5271 (limitation of motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2011).  A maximum 20 percent rating is assigned under DC 5271 for marked limitation of motion of the ankle.  Id.

Because the Veteran is in receipt of the maximum disability rating available under DC 5271 for limitation of motion of the ankle, and in light of the Court's July 2008 decision directing that the Board consider the Veteran's entitlement to an increased rating under DC 5270 (ankylosis of the ankle), the Board will consider other potentially applicable DC's found in the Rating Scheduled for evaluating ankle disabilities.  As the Court noted in its July 2008 decision, a 30 percent rating is available under DC 5270 for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71a, DC 5270 (2011).  A maximum 40 percent rating is available under DC 5270 for ankylosis of the ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent for a right ankle disability, to include ankylosis.  The Veteran has contended that his service-connected right ankle disability is manifested by ankylosis of the right ankle.  He also has contended that the painful motion that he experiences in his right ankle constitutes ankylosis.  The Court found these arguments persuasive when it remanded the Veteran's claim to the Board in July 2008.  The Board finds, however, that the competent evidence does not support the Veteran's assertions regarding the current level of disability that he experiences as a result of his service-connected right ankle disability.  Nor does the competent evidence support the Veteran's assertions regarding the appropriate definition of ankylosis.  For example, on VA outpatient treatment in August 2001, the Veteran complained of a bony prominence of the inside area of the right ankle.  Objective examination showed a slightly tender prominence of the medial aspect of the right ankle especially on plantar flexion and inversion, a slightly decreased range of motion of the right ankle with no crepitus with movement, and no edema or signs of infection in the right ankle.  The assessment included a bony prominence of the right medial malleolus.

On VA examination in August 2002, the Veteran complained of right ankle pain on standing, "particularly late in the day," and numbness in the medial aspect of the right ankle.  The Veteran reported that he sprained his right ankle during basic training but was not treated for this initial injury.  Physical examination of the right ankle showed 10 degrees of dorsiflexion, 30 degrees of plantar flexion, 10 degrees of eversion, and 30 degrees of inversion.  There was a negative tilt test and positive anterior drawer test.  There was positive crepitation with anterior drawer type testing.  There also was pain at the tarsal tunnel with deep palpation and an equivocal Tinel's sign at the tarsal tunnel.  X-rays of the right ankle showed a deformity of the medial malleolus compatible with remote trauma injury, minimal degenerative change along the medial joint line, and an otherwise unremarkable exam with the exception of a small enthesis at the Achilles' insertion and at the plantar aponeurosis origin.  The VA examiner stated that, if the Veteran experienced persistent ankle instability symptoms of tarsal tunnel or nerve injury from synovitis, then "certainly this could be subsequent to that injury" incurred in basic training.  The assessment was a history of an ankle sprain "in extended eversion fashion" during basic training and currently mild symptoms of tarsal tunnel "which I cannot directly relate to that trauma."

On private outpatient treatment with Mark T. Messenger, D.P.M., in July 2003, the Veteran complained of chronic right ankle pain.  He experienced cramping and burning sensation "after he walks [a] certain distance" of approximately half a mile when "the whole foot goes numb."  Physical examination showed palpable pulses, a large bony exostosis on the medial malleolus, crepitus with range of motion testing, full sensation, and intact vibratory and light touch sensation.  X-rays of the right ankle showed talonavicular joint lipping with severe degenerative changes, joint space narrowing, and a large bony exostosis and abnormality on the medial malleolus.  Dr. Messenger stated that the Veteran "has minimal pain on the medial aspect of the ankle and this is completely related to his arthritis and an old injury."  The assessment included degenerative joint disease and exostosis of the right ankle.

On VA outpatient treatment in January 2004, the Veteran complained of a feeling of persistent numbness in the arch and medial tarsal area of the right foot.  His history included a right ankle injury during basic training "which resulted in a medial malleolar prominence and periodic ankle pain based on activity."  The numbness experienced by the Veteran was associated with ankle swelling which "comes and goes" and had been "present for 5 years or more."  Physical examination showed good ankle and tarsal range of motion bilaterally with no gross mal-alignment, crepitance to tarsal motion in the right ankle, pain with stress inversion motion, pes valgus bilaterally, more pronounced right than left, and a bony prominence in the right medial malleolus.  Neurovascular evaluation was "satisfactory" with "no areas [of] sensory loss."  The Veteran reported that he worked daily as a mechanic, standing 5-8 hours, with accommodative boots.  The VA examiner stated that the Veteran's reported numbness was "more than likely a transient tarsal tunnel syndrome from the old ankle injury" and that, with activity and edema, a transient neurologia existed and resulted in the clinical symptoms aggravated by pes valgus.  The diagnoses included exostosis of the right medial malleolus and exercise-induced tarsal tunnel syndrome with edema.  The Veteran was given support hose to reduce his edema.  He also was advised to use ice massage 20 minutes a day as needed.

On VA examination in March 2004, the Veteran's complaints included significantly worse right ankle pain since his most recent VA examination, especially with standing and walking, increased right ankle stiffness, right ankle instability, right ankle turning over "very easily," pain and aching, and occasional swelling.  He worked as a machine mechanic.  He had to wear high-top shoes especially when walking on uneven ground.  Standing for more than 3 hours or walking for more than 15 minutes caused aching and pain in his right ankle.  He did not use a cane.  Physical examination of the right ankle showed tenderness to palpation along the medial tibiotalar joint and the deltoid ligament with minimal anterior tibiotalar tenderness, no lateral joint line tenderness, pain at the extremes of flexion and extension, no crepitation on range of motion of the joint, no joint instability, 4+/5 strength on dorsiflexion and plantar flexion, no effusion, and intact sensation.  Range of motion testing of the right ankle showed dorsiflexion to 0 degrees and plantar flexion to 30 degrees.  The VA examiner stated that, although the Veteran reported increased pain with repetitive use, it was not possible to determine the number of degrees of lost motion or loss of joint function following repetitive use.  The impression was right ankle injury with residual limited motion and subjective complaints of instability with objective finding of limited range of motion "but with a stable ankle."

VA x-rays of the Veteran's right ankle taken in April 2004 showed normal mortise, no acute abnormality, and a prominent hypertrophic bone spur at the level of the medial malleolus.

On VA examination in September 2009, the Veteran's complaints included an increased prominence on the medial side of the right ankle, flare-ups of right ankle pain "which occur about twice a month," some soreness in the foot and ankle "when he is up on his feet for any length of time, but there again the main problem is when he has a flare-up" which lasted for 1-2 days, occasional episodes of giving way, and occasional swelling.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his right ankle pain was not constant "but it does bother him under the medial malleolus when he has a gouty flare-up."  He denied any right ankle locking or weakness.  He had no dislocations or subluxation.  His history included a diagnosis of gout 10 years earlier.  His attacks of gout occurred once or twice a month and were alleviated with medication.  His flare-ups consisted of redness, swelling, and pain along the medial side of the right ankle and also frequently at the metacarpophalangeal (MCP) joint.  He rated his flare-ups as 10/10 on a pain scale (or the worst pain).  During flare-ups, the Veteran was severely limited "and more or less has to get off of his feet" until his medication "has kicked in enough to stop the pain."  His flare-ups were accompanied by increased pain, weakness, fatigue, and incoordination.  He occasionally used a cane during flare-ups but had no corrective shoes or orthotics.  He denied any episodes requiring hospitalization.  The Veteran also was able to manage his activities of daily living except during flare-ups.  He was able to drive and take care of himself.  He was able to walk 200 yards for about 10 minutes "and he can pretty much stand as needed."  He was right-hand dominant.  He also denied any history benign or malignant neoplasm.  Pain was the main factor that affected his limitation of function in the right ankle although he had some problems with incoordination.  Except during a flare-up, he had no significant problems with fatigue, weakness, or lack or endurance.  The Veteran was observed walking in to the examination room with a mild limp on the right side.  

Physical examination in September 2009 showed good alignment of the lower extremities with no mal-alignment from the knees down to the ankles, a mild pes planus bilaterally, an ability to walk on his heels and toes bilaterally without difficulty, a normal heel-to-toe gait with a slight limp involving the right lower extremity, a bony prominence on the right medial malleolus that was non-tender to palpation, no abnormal callosities or breakdown, no abnormal shoe wear pattern, equal leg lengths.  Range of motion testing of the right ankle showed dorsiflexion to 20 degrees with a complaint of pain in the last 10 degrees, plantar flexion to 45 degrees with a complaint of pain in the last 20 degrees.  The Veteran was able to maintain his range of motion on repetitive testing without complaining of right ankle pain.  There was a bony prominence slightly anterior and medial "and appearing to be attached to the medial malleolus."  It was smooth and  measured approximately 1 centimeter (cm) more prominent than the left medial malleolus.  It was not tender to palpation and there were no adhesions of the skin or subcutaneous tissue.  The right ankle ligaments were stable.  There was a hallux valgus of approximately 25 degrees on the right.  The Veteran was able to dorsiflex the metatarsophalangeal (MTP) joint approximately 15 degrees on the right.  The Veteran could plantar flex the MTP joint approximately 25 degrees on the right.  There were no complaints of pain or loss of motion on repetitive range of motion testing of the MTP joint.  Right ankle x-rays showed no acute fractures or dislocations, a large broad-based exostosis continued to arise from the medial malleolus with preservation of the normal ankle mortise, small calcaneal bone spurs and dorsal hindfoot enthesopathic changes persisted, and scattered small vessel arterial calcifications.  The radiologist's impression was stable right ankle with a large broad-based medial malleolar exostosis.  The VA examiner stated that the Veteran's right ankle was not ankylosed in either plantar flexion or dorsiflexion.  He also stated that there was no abduction, adduction, inversion, or eversion deformity.  He stated further that the only complaint was of mild discomfort although, when he had a flare-up, he was disabled "until the medications have given him a response.  The pain does significantly limit his functional ability when he has a flare-up."  The VA examiner's impressions included exostosis of the medial malleolus of the right ankle and mild degenerative arthritis of the right ankle.

In an August 2010 addendum to the September 2009 VA examination, the VA examiner who saw the Veteran in September 2009 stated that "ankylosis indicates a condition of essentially no effective motion of a joint.  This can either be bony of fibrous.  A bony ankylosis would have no motion whereas a fibrous ankylosis may have a small enough amount of motion that pain would be caused by the ineffective motion."  This VA examiner also stated that he had reviewed the September 2009 examination report and noted that the Veteran had mild limited dorsiflexion of the right ankle at that time.  He stated further that the Veteran's right ankle was not ankylosed, either bony or fibrous.  This examiner also stated further that "ankylosis can be caused by a number of processes from injury and fractures to infection to other causes.  The Veteran's right ankle, which is under consideration, does not have an ankylosed ankle, either bony or fibrous in nature."  In a September 2010 addendum, the VA examiner who saw the Veteran in September 2009 confirmed that he had reviewed the claims file again.

A review of the Veteran's SSA records, which were date-stamped as received by the RO in August 2010, shows that he was awarded SSA disability for, among other things, osteoarthritis and allied disorders.  These records largely consist of duplicate copies of his VA outpatient treatment records.  These records also show that, following VA x-rays of the right ankle in January 2002, the radiologist's impressions were no fractures or dislocations, no soft tissue abnormality, and a 6 millimeter (mm) bony prominence, well-corticated, projecting from the medial malleolus with the differential diagnosis of an old healed fracture versus a small exostosis versus ligamentous/tendon ossification.

Following VA x-rays of the right ankle in November 2004, the radiologist's impressions were a large osteophyte extending from the medial malleolar which might represent old trauma, atherosclerotic vascular disease, and calcaneal spurs.

On private outpatient treatment in July 2007, the Veteran's complaints included right ankle pain.  He reported experiencing some "right ankle difficulty" since an in-service injury in 1965.  "He states that as he gets older this sort of bothers him some."  He also described an abnormal pulse in the right ankle.  Physical examination of the right ankle showed his medial malleolus was much larger but was not painful to touch, a full range of motion, equal muscle testing and deep tendon reflexes, good sensation and dorsalis pedis pulse, no warmth to touch, and a non-antalgic gait with normal stride length and no abnormalities.  The assessment included a long history of some right ankle instability.

On private outpatient treatment with Roland M. Tollison, M.D., in December 2008, the Veteran's complaints included right ankle disability.  He reported injuring his right ankle during service in 1965 when "[i]t was sprained severely."  He also reported that, since service, his right ankle "has continued to bother him" with instability, occasional falling "if he turns [the] wrong way or gets on [an] uneven surface," and occasional pain and gouty attacks.  Physical examination showed he ambulated favoring the right ankle and held his back somewhat stiffly while walking, he got on and off the examination table without difficulty, and minimal difficulty getting up from a chair.  Physical examination of the right ankle showed prominence of the medial malleolus compared to the left ankle, some inversion at the right ankle compared to the left ankle, no marked instability with eversion or inversion, and the ability to press down with both feet.  The impressions included previous injury to the right ankle with known history of ankle instability.

On VA outpatient treatment in October 2008, the Veteran's complaints included a painful right ankle medially and a large bone protrusion which hurt when he wore boots.  He reported that this protrusion had been present in his right ankle "for years" and developed while he was on active service.  Objective examination showed a palpable painful bump in the medial malleolus.  X-rays showed a large exostosis attached to the medial malleolus and asymmetric narrowing of the right ankle joint with joint spurring.  The assessment included exostosis of the right medial malleolus and degenerative joint disease of the right ankle.

In April 2009, no relevant complaints were noted.  Physical examination showed a palpable painful bump at the medial malleolus.  The assessment was unchanged.

In July 2009, the Veteran complained of a 2-week history of slight right ankle swelling without a known injury.  A history of gout was noted.  Physical examination of the right ankle showed it was tender and "possibly slightly swollen" with no increased heat or redness noted.  The impressions were right ankle pain and probable acute gout.

The Board acknowledges the Veteran's assertions that his service-connected right ankle disability is more disabling than currently evaluated.  The Board also acknowledges the Veteran's assertions that he currently experiences ankylosis in the right ankle.  The competent evidence does not support any of these assertions, however.  VA examination in August 2002 showed that the Veteran's right ankle had 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  No ankylosis was detected or reported in the Veteran's right ankle, however.  The August 2002 VA examiner stated instead that the Veteran's current symptoms of tarsal tunnel were mild in severity and were not related to his in-service right ankle injury.  This examiner also did not diagnose the Veteran as having ankylosis of the right ankle.  Dr. Messenger concluded in July 2003 that the Veteran's right ankle disability was manifested by minimal pain.  The Veteran himself reported in January 2004 that his medical history only included a right ankle injury manifested by periodic pain and a bony prominence in the medial malleolus.  He did not contend, and the VA examiner who saw him in January 2004 did not indicate, that he experienced ankylosis in the right ankle as a result of his in-service right ankle injury.  The January 2004 VA examiner also related the Veteran's reported right ankle numbness to a transient tarsal tunnel syndrome stemming from his in-service ankle injury and aggravated by his standing on his feet all day while working as a mechanic.  

The Board observes that, on VA examination in March 2004, range of motion testing of the Veteran's right ankle showed dorsiflexion to 0 degrees and plantar flexion to 30 degrees.  The Court suggested in its July 2008 remand that these range of motion findings might indicate the presence of ankylosis in the Veteran's right ankle.  See also 38 C.F.R. § 4.71a, DC 5270 (2011).  The Veteran did not report, and the March 2004 VA examiner did not indicate, that he experienced ankylosis of the right ankle, however.  Although the range of motion of the Veteran's right ankle was limited on both dorsiflexion and plantar flexion, no ankylosis of the right ankle was detected or diagnosed.  The Board finds it especially significant that the March 2004 VA examiner concluded that, despite the Veteran's subjective complaints of right ankle instability and objective evidence of a limited range of motion in the right ankle, his right ankle was stable.  On VA examination in September 2009, the Veteran's right ankle had a full range of motion on dorsiflexion and plantar flexion with complaints of pain in the last 10 degrees of dorsiflexion and in the last 20 degrees of plantar flexion, respectively.  The September 2009 VA examiner stated that the Veteran was able to maintain his range of motion on repetitive testing without complaining of right ankle pain.  After reviewing the Veteran's right ankle x-rays, the VA radiologist's impression was that the right ankle was stable with a large broad-based medial malleolar exostosis.  The September 2009 VA examiner concluded that the Veteran's right ankle was not ankylosed in either plantar flexion or dorsiflexion.  This examiner also stated that there was no abduction, adduction, inversion, or eversion deformity in the Veteran's right ankle.  He stated further that the Veteran's only complaint was of mild discomfort unless he was experiencing a flare-up of pain which could be severe and significantly limited his functional ability until his pain medication became effective.

In the August 2010 addendum, the September 2009 VA examiner addressed the Court's concerns regarding the Veteran's assertion that he was entitled to an increased rating for his service-connected right ankle disability under DC 5270 (ankylosis of the ankle).  See 38 C.F.R. § 4.71a, DC 5270 (2011).  As noted elsewhere, the Veteran has contended that his service-connected right ankle disability has resulted in ankylosis.  In the August 2010 addendum to the September 2009 VA examination report, the VA examiner defined ankylosis as "essentially no effective motion of a joint," either bony or fibrous.  This examiner stated that bony ankylosis would result in no ankle motion and fibrous ankylosis would result in a "small enough amount of motion that pain would be caused by the ineffective motion."  It appears that the Veteran's argument concerning his entitlement to an increased rating rests on the latter definition of fibrous ankylosis as painful ineffective motion.  The Veteran does not contend, and the competent evidence does not show, that his service-connected right ankle disability has resulted in no ankle motion.  The VA examiner noted in August 2010 that, on VA examination in September 2009, the Veteran had experienced mild limited dorsiflexion of the right ankle.  This finding suggests that bony ankylosis was not present in the Veteran's right ankle in September 2009 because, if it had been present, it would have resulted in no ankle motion.  The VA examiner also concluded in August 2010 that the Veteran's right ankle was not ankylosed, either bony or fibrous.  This is in accord with his previous finding in September 2009 that the Veteran's right ankle was not ankylosed in either plantar flexion or dorsiflexion.  Although the Board recognizes that the Veteran currently experiences limitation of motion in the right ankle, there is no indication in the competent evidence of record (in this case, VA outpatient treatment records and examination reports) that this limited motion has resulted in any ankylosis of the right ankle (either bony or fibrous) such that an increased rating for the Veteran's service-connected right ankle disability is warranted under DC 5270.  Id.  There also is no competent contrary opinion of record indicating that the Veteran experiences ankylosis (either bony or fibrous) in the right ankle such that an increased rating for his service-connected right ankle disability is warranted under DC 5270.  The Veteran further has not identified or submitted any competent evidence which demonstrates that he experiences ankylosis (either bony or fibrous) in the right ankle such that he is entitled to an increased rating under DC 5270.  Absent such evidence, the Board finds that the Veteran is not entitled to consideration of an increased rating for his service-connected right ankle disability under DC 5270.  Id.

The Board further finds that a higher rating under the neurologic codes of 38 C.F.R. § 4.124 are also not warranted.  The record shows that the Veteran has some numbness associated with the right ankle disability.  It has been described as mild symptoms of tarsal tunnel.  Under 38 C.F.R. § 4.124, when the involvement of the nerve injury is wholly sensory, the rating should be for the mild or at most, the moderate degree.  Applying this provision would not result in a rating higher than the 20 percent currently assigned.  As the Diagnostic Codes under 38 C.F.R. § 4.124 involve the movement of the ankle, it would be considered pyramiding to assign a separate rating under one of the diagnostic codes under 38 C.F.R. § 4.124.

The Board finally finds that, because the Veteran has experienced the same level of disability due to his service-connected right ankle disability throughout the pendency of this appeal, consideration of staged ratings is not required.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board normally must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right ankle disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected right ankle disability effective September 29, 1999, under DC 5271.  See 38 C.F.R. § 4.71a, DC 5271 (2011).  And, as discussed above, the Veteran is not entitled to an increased schedular rating for his service-connected right ankle disability under DC 5270.  The Board also notes that, in its July 2008 decision, the Court specifically affirmed the May 2006 Board decision with respect to the denial of the Veteran's claim for an increased rating for his service-connected right ankle disability on an extraschedular basis.  Thus, the Board will not address the Veteran's entitlement to an extraschedular rating for his service-connected right ankle disability in this decision.


ORDER

Entitlement to a disability rating greater than 20 percent for a right ankle disability, to include ankylosis, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


